DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 3/16/2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattee (US 2010699).
Regarding claim 1, Pattee teaches an apparatus comprising a holder plate (3) having a first side and a second side, the holder plate defining a plurality of through-holes (5 and 6) extending from the first side to the second side, each through- hole configured to receive a container (13) of a plurality of containers, each through-hole configured to maintain the plurality of containers in an upright position relative to a support surface (page 2, lines 16-20); 
and a carriage assembly (1 and 7) including at least one carriage plate (7) and a plurality of tamper rods (8), the at least one carriage plate defining a plurality of through-holes, each of the plurality of tamper rods slidably disposed in a respective one of the plurality of through- holes of the at least one carriage plate (see Figs. 1-4), each of the plurality of tamper rods independently weighted to provide a force independent of the other of the plurality of tamper rods and independently movable relative to the other of the plurality of tamper rods (page 1, lines 12-22), 
wherein the carriage assembly configured to be aligned with the holder plate such that each of the plurality of tamper rods can be slidably disposed within a respective one of the plurality of containers to provide a compressive force to a filler material within the interior cavity of each respective one of the plurality of containers (page 2, col. 1, lines 16-40).  
Regarding the limitation about each of the containers of the plurality of containers having a first open end, a second end closed by a filter, and an interior cavity between the first open end and the filter, the claims are directed to the apparatus thus the structure of the specific structure of the containers is not given patentable weight. 
Regarding claim 4, Pattee teaches wherein the plurality of through-holes of the holder plate (5 and 6) can be cylindrically-shaped (Fig. 5). 
Regarding the limitation about the container being a smoking article tube, the claims are directed to the apparatus thus the structure of the specific structure of the containers is not given patentable weight. 
  Regarding claim 5, Pattee does not expressly teach that the plurality of through-holes of the holder plate (5 and 6) can be conically-shaped, however, the courts have held that changes in shape, absent persuasive evidence of new or unexpected results, is prima facie obvious (see MPEP 2144.04 IV). 
Regarding the limitation about the container being a smoking article cone, the claims are directed to the apparatus thus the structure of the specific structure of the containers is not given patentable weight. 
Regarding claim 6, regarding the limitation about the filler material being a non-tobacco smoking herb, the claims are directed to the apparatus thus the contents of the containers is not given patentable weight. 
Regarding claim 7, Pattee teaches that the plurality of tamper rods includes a stop pin near a proximal end of the at least one of the plurality of tamper rods, the stop pin having a length greater than the diameter of the corresponding through-hole of the plurality of through-holes of the carriage plate (7) within which the at least one of the plurality of tamper rods is slidably disposed (seen in Fig. 2).  
Regarding claim 9, Pattee teaches that at least one of the plurality of tamper rods includes a flat distal end (8 in Fig. 2).  
Regarding claim 10, Pattee teaches that the plurality of through-holes (5) of the holder plate (3) have a constant diameter from the first side to the second side of the holder plate (Fig. 1).  

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattee as applied to claim 1 above, and further in view of Heidtmann (WO 2014188383).
Regarding claim 2, Pattee does not expressly teach a cover plate.
Heidtmann teaches a tube filing apparatus with a cover plate defining a plurality of through-holes (72), the cover plate configured to be arranged on the holder plate (74) such that the plurality of through-holes of the cover plate are axially aligned with the plurality of through-holes of the holder plate (Fig 4).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a cover plate, as taught by Heidtmann, in the apparatus of Pattee in order assist with filling of the containers with a reasonable expectation of success and predictable results.
Modified Pattee does not expressly teach that the plurality of through-holes of the cover plate have a smaller diameter than a diameter of the plurality of through-holes of the holder plate, however, the courts have held that changes in shape, absent persuasive evidence of new or unexpected results, is prima facie obvious (see MPEP 2144.04 IV). 
Regarding claim 3, Modified Pattee does not expressly teach an alignment peg. 
Heidtmann teaches a tube filing apparatus with an alignment peg (30 in Fig. 1). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included an alignment peg, as taught by Heidtmann, in modified Pattee in order to attach the cover plate to the holder plate with a reasonable expectation of success and predictable results. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattee as applied to claim 1 above, in view of Bromwell (US 190541) and further in view of Innocenti (US 2799413).
Regarding claim 8, Pattee does not expressly teach a counterweight assembly, which includes a counterweight and a handle, such that movement of the handle controls the vertical position of the carriage assembly.
Bromwell teaches a cigarette filling machine that uses a handle (H) to control the vertical position of the carriage plate (k). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included the handle of Bromwell in the apparatus of Pattee to have an easy way to move the vertical position of the carriage assembly with precise control. 
The combined teachings of Pattee and Bromwell do not expressly teach a counterweight. 
Innocenti teaches an automatic cigarette-feeding device for cigarette-packaging machines which includes a counterweight to balance the weight of the arms in the feeding mechanism (col. 2, lines 5-15). It would have been obvious for one of ordinary skill in the art at the time of the invention to have included a counterweight in the apparatus of the combined teachings of Pattee and Bromwell to provide balance with a reasonable expectation of success and predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747